Constitutional Issues Raised by Commerce, Justice, and
State Appropriations Bill
A provision prohibiting the use of appropriated funds for United Nations peacekeeping missions
involving the use of United States Armed Forces under the command of a foreign national unconstitutionally constrains the President’s authority as Commander in Chief and his authority over foreign
affairs.
A provision prohibiting the use of appropriated funds for cooperation with, assistance to, or other
support for the International Criminal Court would be unconstitutional insofar as it would prohibit
the President from providing support and assistance to the ICC under any and all circumstances, but
it can be applied in a manner consistent with the President’s constitutional authority in the area of
foreign affairs.

November 28, 2001

MEMORANDUM OPINION FOR THE DEPUTY COUNSEL TO THE PRESIDENT
This memorandum responds to your request for our views on four provisions in
H.R. 2500, the Departments of Commerce, Justice, and State, the Judiciary, and
Related Agencies Appropriations Bill for Fiscal Year 2002, 107th Cong. (2001)
(“CJS appropriations bill”): sections 609 (participation in United Nations peacekeeping), 612 (Department of Justice anti-terrorism restructuring), 626 (removing
foreign sovereign immunity in pending Iran hostages litigation), and 630 (support
for International Criminal Court).
We conclude that section 626 does not raise constitutional concerns, but that
section 609 unconstitutionally constrains the President’s Commander-in-Chief and
foreign affairs authority, section 612 represents the sort of legislative micromanagement of the Executive Branch that should be resisted on separation of powers
policy grounds, and application of section 630 in certain circumstances would
unconstitutionally interfere with the President’s foreign affairs authority.
I. Section 609
Section 609 provides that:
None of the funds made available by this Act may be used for any
United Nations undertaking when it is made known to the Federal
official having authority to obligate or expend such funds: (1) that
the United Nations undertaking is a peacekeeping mission; (2) that
such undertaking will involve United States Armed Forces under the
command or operational control of a foreign national; and (3) that
the President’s military advisors have not submitted to the President
a recommendation that such involvement is in the national security

279

227-329 VOL_25_PROOF.pdf 289

10/22/12 11:10 AM

Opinions of the Office of Legal Counsel in Volume 25

interests of the United States and the President has not submitted to
the Congress such a recommendation.
Section 609 thus prohibits the use of appropriated funds (by entities receiving
appropriations under the CJS appropriations bill) for the participation of United
States Armed Forces in a United Nations peacekeeping mission under foreign
command, unless the President’s military advisors have recommended such
involvement and the President has submitted such recommendation to Congress.
This provision first appeared in CJS appropriations bills in 1996. We have
consistently taken the position that it is unconstitutional and have submitted
signing statement language saying that the provision unconstitutionally constrains
the President’s Commander-in-Chief authority and that the President will apply it
consistent with his constitutional responsibilities.
Our position has been based on the analysis that it is unconstitutional for Congress to place conditions, whether substantive or procedural, on the President’s
exercise of his constitutional authority—as Commander in Chief and with respect
to the conduct of diplomacy—to order United States military participation in an
United Nations peacekeeping operation. Specifically, it is unconstitutional to
require the President to satisfy the requirements set forth in section 609: that the
President’s military advisors have recommended that the involvement in the
peacekeeping operation is in the national security interests of the United States and
that the recommendation has been submitted to Congress.
Our analysis starts with the constitutional principle that responsibility for the
conduct of foreign affairs and for protecting the national security are “‘central’
Presidential domains.” Harlow v. Fitzgerald, 457 U.S. 800, 812 n.19 (1982). The
President’s constitutional responsibilities in both these areas flow from the specific
grants of authority in Article II making him Chief Executive, U.S. Const. art. II,
§ 1, cl. 1, and Commander in Chief, id. art. II, § 2, cl.1, see Nixon v. Fitzgerald,
457 U.S. 731, 749-50 (1982), as well as from the “unique position” that the
President occupies in the constitutional structure, id. at 749. The President’s
exclusive authority to conduct the Nation’s diplomatic relations with other States
derives primarily from the Vesting Clause and the Commander-in-Chief Clause,
and is buttressed by the President’s more specific powers to “make Treaties,” U.S.
Const. art. II, § 2, cl. 2; to “appoint Ambassadors . . . and Consuls,” id.; and to
“receive Ambassadors and other public Ministers,” id. art. II, § 3.
The Supreme Court has consistently “recognized ‘the generally accepted view
that foreign policy [is] the province and responsibility of the Executive.’” Dep’t of
Navy v. Egan, 484 U.S. 518, 529 (1988) (quoting Haig v. Agee, 453 U.S. 280, 29394 (1981)). See also Ludecke v. Watkins, 335 U.S. 160, 173 (1948) (President is
the nation’s “guiding organ in the conduct of our foreign affairs”); Ex parte
Hennen, 38 U.S. (13 Pet.) 230, 235 (1839) (“As the executive magistrate of the
country, he is the only functionary intrusted with the foreign relations of the

280

227-329 VOL_25_PROOF.pdf 290

10/22/12 11:10 AM

Constitutional Issues Raised by Commerce, Justice, and State Appropriations Bill

nation.”); Secretary of State Thomas Jefferson, Opinion on the Question Whether
the Senate Has the Right to Negative the Grade of Persons Appointed by the
Executive to Fill Foreign Missions (Apr. 24, 1790), in 5 The Writings of Thomas
Jefferson 161 (Paul L. Ford ed., 1895); The President’s Compliance with the
“Timely Notification” Requirement of Section 501(b) of the National Security Act,
10 Op. O.L.C. 159, 162 (1986) (“The presumptively exclusive authority of the
President in foreign affairs was asserted at the outset by George Washington and
acknowledged by the First Congress.”).
It is vital to the President’s ability to conduct diplomatic relations that he
should have the authority to deploy United States Armed Forces in the international arena, and be able to threaten credibly to do so. 1 Furthermore, the authority to
deploy military force in the defense of the security and interests of the United
States is expressly placed under the President’s authority by the Commander-inChief Clause, U.S. Const. art. II, § 2, cl. 1. The “inherent powers” of the President
as Commander in Chief are “clearly extensive.” Loving v. United States, 517 U.S.
748, 776 (1996) (Scalia, J., concurring in part and concurring in the judgment). As
Attorney General, later Justice, Robert Jackson explained:
Article II, section 2, of the Constitution provides that the President “shall be Commander in Chief of the Army and Navy of the
United States.” By virtue of this constitutional office he has supreme
command over the land and naval forces of the country and may
order them to perform such military duties as, in his opinion, are
necessary or appropriate for the defense of the United States. These
powers exist in time of peace as well as in time of war. . . .
Thus the President’s responsibility as Commander in Chief
embraces the authority to command and direct the armed forces in
their immediate movements and operations designed to protect the
security and effectuate the defense of the United States. . . . [T]his
authority undoubtedly includes the power to dispose of troops and
equipment in such manner and on such duties as best to promote the
safety of the country.
1
Longstanding historical practice supports the claim of presidential authority to deploy the armed
forces as a tool of foreign policy. See, e.g., Memorandum on the Authority of the President to Repel the
Attack in Korea, 23 Dep’t of State Bull. 173, 174 (1950) (historical practice supports use of United
States forces “in the broad interests of American foreign policy”). The President has “‘authority to
commit troops overseas without specific prior Congressional approval “on missions of good will or
rescue, or for the purpose of protecting American lives or property or American interests.”’” The
President’s Constitutional Authority to Conduct Military Operations Against Terrorists and Nations
Supporting Them, 25 Op. O.L.C. 188, 197 (2001) (quoting Authority to Use United States Military
Forces in Somalia, 16 Op. O.L.C. 6, 6 (1992) (Barr, A.G.) (quoting Training of British Flying Students
in the United States, 40 Op. Att’y Gen. 58, 62 (1941) (Jackson, A.G.))).

281

227-329 VOL_25_PROOF.pdf 291

10/22/12 11:10 AM

Opinions of the Office of Legal Counsel in Volume 25

Training of British Flying Students in the United States, 40 Op. Att’y Gen. 58, 6162 (1941).
Congress cannot, in the manner set forth in section 609, place impediments on
the President’s ability to deploy United States forces abroad for purposes he deems
vital to the national security. 2 As we have noted, long historical practice supports
the legitimacy of the President’s deploying military forces abroad in order to
protect the nation’s security and to uphold its interests. Moreover, as Commander
in Chief, the President must be able to determine, not only whether United States
Armed Forces are to be deployed abroad, but also under what conditions they are
to be deployed. Thus, the President has the authority to decide, within applicable
constitutional limits, what command structures the forces deployed are to have,
what tactics they are to adopt, what military objectives they are to pursue, and—
most relevantly here—whether and how they are to cooperate with foreign or
international forces in the same theater of operations. Such decisions implicate
both military and diplomatic judgments which the President alone is constitutionally empowered to make. Taking account of military needs and of foreign
relations, the President may well conclude, in particular circumstances, that it
serves the nation’s security and foreign policy best to deploy our forces as part of a
United Nations operation, rather than unilaterally (or not at all). 3 Congress is
without power to prevent the President from acting on that conclusion.
The fact that in section 609 Congress is placing a condition on the President’s
exercise of his constitutional authority indirectly, through the appropriations
process, rather than as a direct mandate, does not change our conclusion. “Broad
as the spending power of the Legislative Branch undoubtedly is, it is clear that
Congress may not deploy it to accomplish unconstitutional ends.” Presidential
Certification Regarding the Provision of Documents to the House of Representatives Under the Mexican Debt Disclosure Act, 20 Op. O.L.C. 253, 266 (1996). Of
particular relevance in the present context is the principle that “‘Congress cannot
use the appropriations power to control a Presidential power that is beyond its
direct control.’” Id. (citation omitted).
The Executive Branch’s insistence on this principle is longstanding. In 1860,
President Buchanan issued a signing statement denying Congress’s power to
interfere with his authority to issue orders to military officers through the device of

2
None of Congress’s enumerated powers in Article I appears to provide a basis for limiting, in the
manner proposed by the bill, the authority of the President to make the deployments in question. We do
not see, for example, how the proposed prohibition on deployments could fairly be described as an
exercise of Congress’s power to “declare War,” U.S. Const. art. I, § 8, cl. 11; of the power to “raise and
support Armies,” id. cl. 12; or to “make Rules for the Government and Regulation of the land and naval
Forces,” id. cl. 14.
3
See John C. Yoo, Kosovo, War Powers, and the Multilateral Future, 148 U. Pa. L. Rev. 1673,
1707-08 (2000) (explaining why multilateralism was preferable to unilateralism from the United States’
point of view in responding to crisis in Kosovo).

282

227-329 VOL_25_PROOF.pdf 292

10/22/12 11:10 AM

Constitutional Issues Raised by Commerce, Justice, and State Appropriations Bill

a condition on the availability of appropriated funds. The President therefore
construed the statute at issue not to work such an interference. See Signing
Statement of President Buchanan to the House of Representatives (1860),
reprinted in 7 A Compilation of the Messages and Papers of the Presidents 3128
(James D. Richardson ed., 1897). The views expressed in the signing statement
were subsequently reviewed and endorsed by an opinion the President requested
from Attorney General Black. The Attorney General wrote that “[i]f Congress had
really intended to [interfere with the President’s command authority], that purpose
could not be accomplished in this indirect manner any more than if it was attempted directly.” Memorial of Captain Meigs, 9 Op. Att’y Gen. 462, 469 (1860). Since
that time, the Executive has consistently denied the binding effect of appropriations conditions that violate the constitutional separation of powers or usurp the
President’s constitutional authority.
Finally, we do not think that section 609’s authorization to participate in a
peacekeeping operation if the President’s military advisors have recommended the
participation and the recommendation has been submitted to Congress saves
section 609 from unconstitutionality. Congress can exempt the President from a
legislative restriction only if it has the authority to impose that restriction in the
first place. For the reasons stated above, we do not think Congress has such power.
II. Section 612
Section 612 addresses the subject of the organization of the Department of
Justice with respect to combating terrorism. Subsection (a) of section 612 requires
the President to
submit as part of the fiscal year 2003 budget to Congress a proposal
to restructure the Department of Justice to include a coordinator of
Department of Justice activities relating to combating domestic terrorism, including State and local grant programs subject to the
authority of the Attorney General, and who will serve as the Department of Justice representative at interagency meetings on combating
terrorism below the Cabinet level.
Viewed in isolation, subsection (a) appears to require the President to submit a
legislative proposal to Congress, which would raise constitutional concerns under
the Recommendations Clause, which provides that the President “shall from time
to time . . . recommend to [Congress] . . . such Measures as he shall judge
necessary and expedient.” U.S. Const. art. II, § 3. Under the Recommendations
Clause, Congress cannot compel the President to submit legislative proposals to
Congress.
When subsection (a) is read in conjunction with the remainder of section 612,
however, it is apparent that section 612 does not require the President to submit a

283

227-329 VOL_25_PROOF.pdf 293

10/22/12 11:10 AM

Opinions of the Office of Legal Counsel in Volume 25

legislative proposal. Rather, he is being given the choice of submitting a legislative proposal under subsection (a) or acquiescing in the congressional proposal set
forth in the remainder of section 612. Subsection (b) provides that “[i]f the
President does not submit a proposal as described in subsection (a), or if Congress
fails to enact legislation establishing a new position described in subsection (a), by
June 30, 2002, then effective on such date subsections (c) through (f) [the
remaining provisions of section 612] shall take effect.” Those remaining subsections establish the position of Deputy Attorney General for Combating Domestic
Terrorism.
Thus, the legislative proposal provision of subsection (a) is not a mandatory
requirement for the President, but is merely part of a mechanism created by the
entirety of section 612, under which the congressional enactment set forth in
subsections (c) through (f) will go into effect if the President does not propose an
alternative approach to restructuring the Department of Justice to deal with
terrorism. The President is not required by section 612(a) to submit legislation to
Congress because he has the choice of accepting the congressional approach set
forth in the rest of section 612.
Although we do not believe that section 612 violates the Recommendations
Clause, it does represent the sort of legislative micromanagement of the Executive
Branch that we have objected to in the past. See Common Legislative Encroachments on Executive Branch Authority, 13 Op. O.L.C. 248, 253-54 (1989) (stating
that “Congress’ recent interest in determining the precise organizational structure
of executive branch departments . . . seriously threatens the executive branch’s
ability to effectively and efficiently fulfill its obligations”). By requiring that a
particular executive officer coordinate specific policy and executive decisions,
section 612 infringes upon the President’s constitutional authority to direct the
activities of the Executive Branch. While Congress has broad authority to
determine what laws the President must enforce, we do not believe that Congress
has an entirely free hand in determining how the Executive Branch must be
organized to enforce those laws. Indeed, if it did, the Executive Branch would be
substantially controlled and administered by the Legislative Branch. Thus, on
separation of powers policy grounds, we believe that Congress’s effort to restructure the Department of Justice should be vigorously resisted.
III. Section 626
Subsection (c) of section 626 would amend provisions of the Foreign Sovereign
Immunities Act (“FSIA”) that establish the circumstances in which foreign states
are not immune from the jurisdiction of the courts of the United States in civil
actions brought against them. Section 626(c) would amend section 1605(a)(7)(A)
of the FSIA by specifying that any “act . . . related to” a designated case against
the Government of Iran presently pending in the U.S. District Court for the District

284

227-329 VOL_25_PROOF.pdf 294

10/22/12 11:10 AM

Constitutional Issues Raised by Commerce, Justice, and State Appropriations Bill

of Columbia is not protected by foreign sovereign immunity under the FSIA. The
case designated in the provision is Roeder v. Islamic Republic of Iran,
No. 1:00CV03110(ESG) (D.D.C.). That case, we are advised, is based upon the
Iranian Government’s actions in connection with the detention and mistreatment
of hostages in the U.S. Embassy in Teheran in 1979. The Civil Division advises
that a default judgment has been entered against Iran in that case and proceedings
to assess damages remain to be held in the U.S. District Court. The United States
has filed a motion to intervene and a motion to vacate the judgment, which
motions are presently pending.
We do not believe section 626(c) raises constitutional concerns. This provision
would merely establish by statute that Iran does not have sovereign immunity in
U.S. courts with respect to the acts related to the Iran hostage crisis that form the
basis of the claim in Roeder—a claim that is the subject of ongoing litigation and
which has not been reduced to final judgment. Nothing in the Constitution bars
Congress from enacting such legislation. In particular, the provision does not
violate the principles of the Supreme Court’s precedents in Plaut v. Spendthrift
Farm, Inc., 514 U.S. 211 (1995), or United States v. Klein, 80 U.S. (13 Wall.) 128
(1871). Under Plaut, Congress may not enact legislation that requires federal
courts to reopen or otherwise alter final judgments. Because the Roeder case has
not been reduced to final judgment, the Plaut principle is inapplicable. Even if the
default judgment in question were a final judgment at this stage, section 626(c)
would still not appear to violate Plaut because (by denying sovereign immunity) it
appears to reinforce, rather than reopen, the validity of the judgment against Iran.
Klein, on the other hand, is sometimes cited for the general proposition that
Congress may not prescribe to the courts a rule of decision to dictate the court’s
interpretation of the law in a particular case. Klein does not, however, prohibit
Congress from changing the underlying law that governs in a pending case, even if
that case was still pending when the change in the law was made. As explained by
the Supreme Court in Plaut, “[w]hatever the precise scope of Klein, . . . later
decisions have made clear that its prohibition does not take hold when Congress
‘amend[s] applicable law.’” 514 U.S. at 218 (quoting Robertson v. Seattle
Audubon Soc., 503 U.S. 429, 441 (1992)).
In addition, we do not believe that section 626(c) is constitutionally objectionable as an improper congressional interference with the President’s foreign affairs
powers. The Supreme Court has firmly upheld the constitutionality of the FSIA’s
regulation of foreign sovereign immunity as a valid exercise of Congress’s power
to regulate foreign commerce and as falling within the proper bounds of Congress’s Article III powers as well. See Verlinden B.V. v. Central Bank of Nigeria,
461 U.S. 480, 496-97 (1983). Although the provisions of section 626(c) are very
specific in their coverage, we cannot say that they exceed the proper scope of

285

227-329 VOL_25_PROOF.pdf 295

10/22/12 11:10 AM

Opinions of the Office of Legal Counsel in Volume 25

legislative regulation upheld by the courts in granting or withholding sovereign
immunity to foreign states in the courts of the United States. 4
IV. Section 630
Section 630 provides that “[n]one of the funds appropriated or otherwise made
available by this Act shall be available for cooperation with, or assistance or other
support to, the International Criminal Court [(“ICC”)] or [its] Preparatory
Commission [(“Commission”)].” We believe that section 630 would be unconstitutional to the extent that it would prohibit the President, through his subordinates,
from providing support and assistance to the ICC or the Commission under any
and all circumstances. Therefore, we have submitted signing statement language
saying that the President will apply this provision consistent with his constitutional
authority in the area of foreign affairs.
Section 630 can be given effect consistent with the Constitution. Prohibiting
technical or ministerial cooperation with or assistance to the ICC or the Commission would generally not interfere with the President’s exercise of his constitutional authority, and therefore as applied to those circumstances section 630 would not
be constitutionally problematic.
Serious as-applied constitutional difficulties would arise under section 630,
however, if its prohibition were to apply to certain diplomatic activities or
substantive positions the President might take with respect to or before the ICC or
the Commission. The Constitution commits to the President the primary responsibility for conducting the foreign relations of the United States, see, e.g., Dep’t of
Navy v. Egan, 484 U.S. at 529 (the Supreme Court has “recognized ‘the generally
accepted view that foreign policy was the province and responsibility of the
Executive’”) (quoting Haig v. Agee, 453 U.S. 280, 293-94 (1981)); Alfred Dunhill
of London, Inc. v. Republic of Cuba, 425 U.S. 682, 705-06 n.18 (1976) (“[T]he
conduct of [foreign policy] is committed primarily to the Executive Branch.”), and
the exclusive responsibility for formulating the position of the United States in
international fora and for conducting negotiations with foreign nations, see, e.g.,
United States v. Louisiana, 363 U.S. 1, 35 (1960) (the President is “the constitutional representative of the United States in its dealings with foreign nations”).

4
Two other issues have been raised by section 626. Subsections (a) and (b) purport to require the
President to submit to Congress a detailed legislative proposal dictated by Congress and thus raise clear
concerns under the Recommendations Clause. This issue is straightforward, and we have already
addressed it in our comments to the Office of Management and Budget, which have included
recommended language for the President’s signing statement. In addition, the National Security
Council staff has submitted signing statement language indicating that the Executive Branch will act,
and encourage the courts to act, with regard to subsection (c)’s removal of Iran’s sovereign immunity in
the pending litigation, in a manner consistent with the obligations of the United States under the 1981
Algiers Accords that achieved the release of the hostages. This Office has cleared that language.

286

227-329 VOL_25_PROOF.pdf 296

10/22/12 11:10 AM

Constitutional Issues Raised by Commerce, Justice, and State Appropriations Bill

Thus, there might well be circumstances in which the President finds it necessary, in the exercise of his constitutional responsibilities, to order an executive
agency to provide support or assistance to the ICC or the Commission. For
example, the President might find that it served overriding United States national
security and foreign policy interests to assist the ICC in investigating, capturing, or
prosecuting a prominent foreign individual whose activities threaten American
lives and interests. Failure to assist the ICC in such efforts by, for example,
supplying intelligence information on the whereabouts or activities of such an
individual could do serious and lasting harm to United States security and its
international standing.
It will therefore be important in applying section 630 to interpret the terms
“cooperation,” “assistance,” and “support” in a way that is consistent with the
understanding that the provision cannot constitutionally limit the President’s
exercise of his constitutional responsibilities. Properly understood, however, these
terms should not unconstitutionally constrain the President. For example, in light
of the President’s exclusive constitutional responsibilities for the conduct of
diplomacy, we would not interpret the Executive Branch’s participation in
negotiations concerning the ICC to constitute cooperation, assistance, or support.
Similarly, we do not believe the section 630 prohibition could constitutionally
be applied to the sharing of intelligence information with the ICC concerning an
alleged terrorist who has been brought before the ICC. As Chief Executive and
Commander in Chief, the President has independent authority to gather intelligence and to control access to national security information. The Supreme Court
has specifically recognized the President’s constitutional authority to control the
disclosure of classified information:
The President . . . is the “Commander in Chief of the Army and
Navy of the United States.” . . . His authority to classify and control
access to information bearing on national security . . . flows primarily from this constitutional investment of power in the President and
exists quite apart from any explicit congressional grant. . . . This
Court has recognized the Government’s “compelling interest” in
withholding national security information from unauthorized persons
in the course of executive business. . . . The authority to protect such
information falls on the President as head of the Executive Branch
and as Commander in Chief.
Dep’t of Navy v. Egan, 484 U.S. at 527. See also New York Times Co. v. United
States, 403 U.S. 713, 728-29 (1971) (Stewart, J., concurring) (“If the Constitution
gives the Executive a large degree of unshared power in the conduct of foreign
affairs and the maintenance of our national defense, then under the Constitution
the Executive must have the largely unshared duty to determine and preserve the

287

227-329 VOL_25_PROOF.pdf 297

10/22/12 11:10 AM

Opinions of the Office of Legal Counsel in Volume 25

degree of internal security necessary to exercise that power successfully.”).
Implicit in the President’s authority to gather such information and to control
access to it is the authority to disclose it to foreign nations or to international
bodies if, in the exercise of his diplomatic responsibilities, he finds it proper to do
so.
The President may well find it necessary or advisable in particular circumstances to disclose classified information to foreign nations or to international bodies in
order to promote this nation’s diplomatic objectives or to guard its interests and
security. Such disclosure is a legitimate—and often, an unavoidable—exercise of
the President’s diplomatic and military responsibilities. For example, the President
may find it necessary to disclose to a foreign government classified information
about the identity or whereabouts of a foreign terrorist, or about the extent to
which that government’s security has been compromised by a third country’s
intelligence operations. Or the President may need to warn a potential enemy
nation (even if the information disclosed is classified) about United States military
planning and capabilities, in order to deter that country from acts of aggression.
JOHN C. YOO
Deputy Assistant Attorney General
Office of Legal Counsel

288

227-329 VOL_25_PROOF.pdf 298

10/22/12 11:10 AM